DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

                      SRINATH SUBRAMANIAN,
                            Appellant,

                                   v.

                       VEENA SUBRAMANIAN,
                             Appellee.

                            No. 4D16-4263

                           [March 14, 2018]

   Appeal and cross-appeal from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Lester Langer, Senior Judge; L.T. Case
No. 14-510 FMCE (35).

  Elizabeth J. Kates, Pompano Beach, and Lisa Marie Macci of Lisa
Marie Macci, PA, Boca Raton, for appellant.

  Terrence P. O’Connor of Morgan, Carratt & O’Connor, P.A., Fort
Lauderdale, for appellee.

PER CURIAM.

   The former husband appeals and the former wife cross-appeals a final
judgment of dissolution of marriage. We affirm with respect to the vast
majority of the former husband’s many arguments because the issues
raised are either meritless, unpreserved, or waived. We also affirm with
respect to the issue raised on cross-appeal without further discussion.
However, we reverse in part to correct an error within the judgment’s
timesharing schedule and error within the equitable distribution scheme.

   The timesharing schedule provides for progressive increases in the
former husband’s timesharing with the parties’ minor children and
specifies:

      11. After Husband’s successful completion of 3 months of
      supervised timesharing described in the prior paragraph,
      and provided that father’s therapist, mother’s therapist[,]
      children’s therapist and the GAL agree, additional weekday
      supervised timesharing should be provided to Husband.
      12. After 6 months of successful supervised timesharing as
      provided above and provided that Husband is consistently
      attending therapy and complying with the instructions of his
      therapist, and provided that the children’s therapists and the
      GAL agree, Husband shall begin unsupervised timesharing.
      The goal is to obtain an unsupervised timesharing schedule
      with overnights provided that the family therapist,
      Husband’s therapist, and the GAL believe that sufficient
      progress has been made such that the children can enjoy a
      positive and constructive relationship with Husband.

   The provisions above are not erroneous in their entirety; the trial
court properly set forth the specific steps the former husband must take
to reestablish timesharing, see Witt-Bahls v. Bahls, 193 So. 3d 35, 38-39
(Fla. 4th DCA 2016), and was within its discretion to condition increased
timesharing on the successful completion of parenting courses and
therapy, see Preudhomme v. Bailey, 82 So. 3d 138, 142 (Fla. 4th DCA
2012). However, the trial court erred insofar as the order delegates
authority to determine visitation to therapists and the guardian ad litem.
See Shugar v. Shugar, 924 So. 2d 941, 942 (Fla. 1st DCA 2006) (“Courts
may not delegate their statutory authority to determine visitation to
GALs, attorneys, or experts.”). Accordingly, we reverse the timesharing
plan to this extent, but because we are reversing one aspect, “the court
may reconsider the entire plan and take additional testimony as it deems
appropriate on these issues.” See Preudhomme, 82 So. 3d at 142.

    Turning to the equitable distribution scheme, the trial court erred in
including a series of promissory notes totaling $175,150 and a debt
consolidation loan of $35,000 as marital liabilities. “The cut-off date for
determining assets and liabilities to be identified or classified as marital
assets and liabilities is the earliest of the date the parties enter into a
valid separation agreement, such other date as may be expressly
established by such agreement, or the date of the filing of a petition for
dissolution of marriage.” § 61.075(7), Fla. Stat. (2014). The evidence
established that the loans were incurred by the former wife after the
litigation commenced; therefore, they may not be classified as marital
liabilities. Consequently, we reverse with respect to this issue and
remand for the trial court to identify the marital assets and liabilities as
of the date of the filing of the petition for dissolution and reconsider the
equitable distribution of the parties’ assets and liabilities.

   Affirmed in part, reversed in part, and remanded.


                                     2
CIKLIN, LEVINE and KLINGENSMITH, JJ., concur.

                           *        *           *

   Not final until disposition of timely filed motion for rehearing.




                                    3